Citation Nr: 1310859	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1973 to July 1976 served with the Army National Guard from February 1981 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  

The Veteran was afforded a videoconference hearing before an Acting Veterans Law Judge in December 2010. A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In a May 2011 Decision, the Board denied the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU. The Board also denied the Veteran's application to reopen a previously denied claim for service connection for residuals of a low back injury with degenerative disc disease.  The Veteran appealed the Board's Decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2012 Memorandum Decision, the Court upheld the Board's denial of the Veteran's application to reopen service connection for residuals of a low back injury with degenerative disc disease; and remanded the issues of service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU to the Board for further development. 

In his pro se submissions to the Court, the Veteran also requested that the Court grant a claim for service connection for hypertension. In the June 2012 Memorandum Decision, the Court found that it did not have jurisdiction to render a decision on a claim for service connection for hypertension because that issue had not been appealed to the Court. The Board notes that the Board denied the Veteran's initial claim for service connection for hypertension in an October 2004 Decision. Subsequently, in the June 2006 rating decision from which this appeal arises, the RO also denied an application to reopen service connection for hypertension. The Veteran did not file a timely appeal of the RO's denial of his application to reopen service connection for hypertension within one year of the issuance of the June 2006 rating decision and the June 2006 rating decision became final as to that particular issue. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). 

The record contains no indication that the Veteran filed a subsequent application to the RO, requesting that VA reopen his claim for service connection for hypertension. Therefore, the issue of service connection for hypertension is not in appellate status and is not before the Board. The Board REFERS an application to reopen service connection for hypertension to the RO for appropriate action. The Veteran is advised to contact the RO to formalize an application to reopen his claim.  

In July 2012, the Board advised the Veteran by letter that the Acting Veterans Law Judge who signed the May 2011 Board Decision was no longer employed with the Board and advising him of his right to attend an additional hearing before a Veterans Law Judge under 38 C.F.R. § 20.717 (2012). In an August 2012 response, labeled a "Notice to the Court," the Veteran essentially indicated that he did not wish to attend another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

In accordance with the June 2012 Memorandum Decision, the Board finds that further VA development is required in these matters.

The record indicates that the Veteran is currently in receipt of federal disability retirement benefits. The Board notes that the federal disability records are not associated with the claims file. While federal disability records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991). VA must obtain and associate with the claims file copies of any federal disability determinations and all medical records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2012), with respect to requesting records from federal facilities.

Moreover, a review of the record indicates that pertinent treatment records might not be associated with the claims file. At the December 2010 Board videoconference hearing, the Veteran reported seeking treatment for a psychiatric disorder at both the VA Medical Center in Little Rock and a private medical facility, specifically the offices of a Dr. Blankenship, in the 1990s. The record does not contain any treatment records indicating diagnosis or treatment for a psychiatric disorder dated earlier than May 2001. As the Veteran has reported being treated for a psychiatric disorder prior to May 2001, as part of this remand, the AMC/RO must attempt to procure any outstanding psychiatric treatment records, to include any records from the office of Dr. Blankenship, and all VA treatment records regarding psychiatric treatment dated prior to May 2001.  

The Board finds that a VA psychiatric examination is necessary to assist in determining the nature and etiology of psychiatric disorder that the Veteran might be experiencing. VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim. See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4). The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation. McLendon, 
20 Vet. App. at 83.

In a March 2006 private treatment record, the Veteran indicated that he was unable to work due to health problems. The Veteran stated that he had developed PTSD symptomatology during the previous two years, including night tremors, night sweats, flashbacks, and nightmares. The Veteran indicated that he had begun to vividly relive his in-service experiences via the night terrors.  After an examination, the private examiner diagnosed PTSD.

In this instance, the March 2006 private examiner diagnosed the Veteran as having PTSD related to undefined in-service experiences. The Board finds that this evidence is sufficient to warrant a VA psychiatric examination to determine the nature and etiology of any existent psychiatric disorder under the low threshold of McLendon.  

Although the March 2006 private examiner diagnosed the Veteran as having PTSD, the examiner did not indicate that the Veteran's PTSD was due to any particular in-service stressor. Moreover, the Board notes that the Veteran does not presently have any corroborated in-service stressors.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012). "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality. VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The evidence presently suggests that the Veteran did not serve in combat. In a January 2012 submission to the Court, the Veteran described himself as a "Vietnam Combat Vietnam Era Veteran." However, although the Veteran served during the Vietnam era, the Veteran's service personnel records contains no notation, to include awards or decorations, indicating that the Veteran served in Vietnam or any other combat zone. In his various lay statements and testimony filed during the pendency of the appeal, the Veteran indicated serving overseas exclusively in Greece and Germany. In a May 2001 private treatment record, the Veteran specifically indicated that he did not perform any in-service combat duty. Therefore, the Board finds that the Veteran did not serve in combat during service.  

Regarding his claimed stressors, in a January 2006 statement, the Veteran reported working as a Chaparral Air Defense Artillery crewman. As part of his duties, the Veteran and his fellow Chaparral crewmembers operated a vehicle, armed with missiles, designed to provide short-range air defense to defeat low-altitude aircrafts without infantry support. The Veteran stated that working on the Chaparral vehicle was hazardous as its surfaces were very slick. The Veteran indicated that his fear of slipping on the Chaparral vehicle caused him great anxiety during service. The Veteran indicated that he had trained for service in Vietnam, but did not report serving in Vietnam. The Veteran also stated that, during this training, he experienced an incident during which a Chaparral missile did not leave the rail. The Veteran stated that he and his crewmembers could have been killed has the trigger mechanism not been disconnected. The Veteran stated that he began to experience flashbacks to his in-service training for Vietnam during the 1980s.

In an April 2006 VA treatment record, the Veteran reported having flashbacks to in-service incidents during which he had to cross long bridges over water. During the December 2010 Board videoconference hearing, the Veteran testified that his sergeant told him during service about an incident in which three service members were killed when a track on a Chaparral vehicle came apart, causing the vehicle to flip over. The Veteran stated that the service members mentioned by his sergeant were not in his unit and that he did not actually witness the event himself. The Veteran also indicated that his sergeant told him about an incident in which a missile malfunctioned during a training exercise and did not leave the rail upon which it was positioned. The Veteran stated that the missile had to be deactivated because it was live. The Veteran stated that this incident did not involve people who were in his unit and that he himself did not witness this event. 

The Veteran contends that his lay accounts of his claimed PTSD stressors do not require further corroboration under VA regulations. However, on the present record, incidents regarding combat training, to include fear of death by an accidental explosion on a training ground well outside of a combat zone, are not equivalent to incidents involving "hostile military or terrorist activity" contemplated under 38 C.F.R. § 3.304(f)(3). See, e.g., Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on trauma perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear). 

Therefore, in this instance, the veteran's testimony alone may not be sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen, at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163. As part of this remand, the Board finds that the Veteran must be allowed another opportunity to provide information that might allow for the corroboration of a claimed PTSD stressor. 

As the issue of entitlement to TDIU is inextricably intertwined with the claim for service connection a psychiatric disorder, the issue of entitlement to TDIU is not ripe for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the claimed psychiatric disorder. After securing the necessary releases, the AMC/RO must attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record, to include any from the office of Dr. Blankenship. At a minimum, the AMC/RO must make reasonable attempts to secure all VA treatment records regarding psychiatric treatment dated prior to May 2001.

2. The AMC/RO must secure for association with the claims file copies of the federal disability retirement records, to include any decisions and any medical records utilized in making the decisions, from the Office of Personnel Management (OPM) or any other proper depository. If such records are unavailable or do not exist, the AMC/RO must obtain certification from OPM stating such is the case (and the Veteran must be so advised).

3. The AMC/RO must contact the Veteran in writing and afford him an additional opportunity to provide any additional information regarding his claimed in-service stressors leading to the onset of his claimed PTSD. 

4. After the above has been completed and the Veteran has been provided with a reasonable amount of time to comply with the AMC/RO's requests, the AMC/RO must examine the evidence submitted by the Veteran regarding his claimed in-service stressors and, if deemed necessary, the AMC/RO must make the appropriate additional attempt (s) to corroborate the alleged stressor(s).

5. IF AND ONLY IF ANY OF THE STRESSORS ARE CORROBORATED, and after the completion of the above, the AMC/RO must schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of the Veteran's claimed psychiatric disorder, to include PTSD. The claims folder must be provided to the VA examiner and must be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions must be performed. The VA examiner must specifically note and discuss any of the Veteran's claimed stressors that have been corroborated. The VA examiner must list all current psychiatric diagnoses and offer the following opinions: 

If the VA examiner diagnoses PTSD, is the Veteran's PTSD is related to the in-service stressors? If PTSD is diagnosed, the VA examiner must specifically state which stressful events caused the Veteran's PTSD.

In making this determination, the VA examiner is asked to note the entirely of the evidence, to include:

a. The Veteran's February 1976 service discharge medical examination.

b. The Veteran's February 1976 report of his medical history, including a notation regarding depression, excessive worry, and nervous trouble related to family problems.

c. The Veteran's Army National Guard service medical records, to include the multiple medical examination reports and reports of the Veteran's medical history.

d. The Veteran's December 1995, May 1997, and December 1998 lay statements, provided for an otherwise unrelated claim for benefits, in which the Veteran denied experiencing any in-service psychiatric disorder symptomatology.  

e. The May 2001 private treatment record, diagnosing the Veteran as having depression.

f. The November 2002 VA medical examination report, provided in assisting the Veteran with an otherwise unrelated claim for benefits. 

g. The Veteran's February 2006 claim for benefits in which he reports onset of psychiatric disorder symptomatology in the 1980s.

h. The March 2006 private treatment record, diagnosing the Veteran as having PTSD.

i. The April 2006 and May 2006 VA mental health treatment records.  

j. The December 2010 VA videoconference hearing transcript.

	k. All other lay evidence of record.

A complete explanation must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner must in such case explain why it would be speculative to respond.

6. After the above has been completed, the AMC/RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

7. Thereafter, and after undertaking any additional development deemed necessary, the AMC/RO must then re-adjudicate the issues of service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU. If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case must be issued, and the Veteran and his representative must be afforded the appropriate period to respond. Thereafter, the case must be returned to the Board, as appropriate.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims. See 38 C.F.R. § 3.655 (2012). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


